      Case 2:20-cv-00394-TOR      ECF No. 32    filed 08/11/21   PageID.489 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    OKANOGAN VALLEY
      TRANSPORATION, LLC, a                         NO: 2:20-CV-0394-TOR
 8    Washington Limited Liability
      Company,                                      ORDER OF DISMISSAL WITH
 9                           Plaintiff,             PREJUDICE

10          v.

11    ACE PROPERTY AND CASUALTY
      INSURANCE CO., a foreign insurance
12    company,
                           Defendant.
13

14

15         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss. ECF

16   No. 31. The parties agree that all of Plaintiff Okanogan Valley Transportation’s

17   claims against the remaining Defendant ACE have been fully resolved and all such

18   claims should be dismissed in their entirety with prejudice and without fees or

19   costs to any party. Id. The result of the instant Stipulation is the complete

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
      Case 2:20-cv-00394-TOR      ECF No. 32     filed 08/11/21   PageID.490 Page 2 of 2




 1   dismissal of all claims by Plaintiff Okanogan Valley Transportation LLC. The

 2   Court has reviewed the record and files herein and is fully informed.

 3         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing

 4   a stipulation signed by all parties who have appeared.

 5   ACCORDINGLY, IT IS HEREBY ORDERED:

 6      1. Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 7         DISMISSED with prejudice and without fees or costs to any party.

 8      2. All deadlines, hearings, and trial are VACATED.

 9         The District Court Executive is directed to enter this Order and Judgment of

10   Dismissal, furnish copies to counsel, and CLOSE the file.

11         DATED August 11, 2021.

12

13                                  THOMAS O. RICE
                                 United States District Judge
14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
